   1   Wisehart Law, pc
       8215 SW Tualatin-Sherwood Road, Suite 200
   2   Tualatin, Oregon 97062
       Phone: 503-894-4891
   3   Fax: 503-208-8007
   4           Attorney for Debtor
   5                     IN THE UNITED STATES BANKRUPTCY COURT
   6                             FOR THE DISTRICT OF OREGON
   7
       In re                                                        Case No. 19-30181-tmb13
   8
       Holly Christine Adair                                        MOTION TO DISMISS
   9                                                                CHAPTER 13 CASE
  10                                 Debtor
  11           Debtor, Holly Adair, by and through her attorney, Darin Wisehart, hereby moves
  12   the Court for an Order dismissing this Chapter 13 case. This motion is brought under 11
  13   USC §1307(b).
  14           Debtor would ask that this motion be expedited, if possible, so that she may move
  15   forward with a house sale.
  16           Dated this 31st day of May, 2019.
  17

  18                                                    Respectfully submitted;
  19

  20                                                    /s/ Darin Wisehart________________
                                                        Darin Wisehart, OSB #096735
  21
                                                        Attorney for Debtor
  22

  23

  24

  25

  26

Page 1 – DEBTOR’S MOTION TO DISMISS CHAPTER 13 CASE
                                                  Wisehart Law, pc
                                      8215 SW Tualatin-Sherwood Road, Suite 200
                                               Tualatin, Oregon 97062
                                                    503-894-4891

                         Case 19-30181-tmb13              Doc 34         Filed 05/31/19
